THE STATE OF TEXAS
 

June 21, 2006



TO THE SHERIFF OF DALLAS COUNTY, TEXAS, GREETING:
 

WHEREAS, Alvin Green
, Relator, has made application to The Honorable Supreme Court of Texas for a Writ of Habeas Corpus, alleging that he is illegally restrained of his liberty by you in said Dallas County, Texas by virtue of certain process issued out of the 
303
RD
 District Court of Dallas County, Texas and

WHEREAS
, pursuant to 
Tex. R. App. P. 
52.8(b)(3), The Honorable Supreme Court of Texas is of the tentative opinion that a serious question concerning the relief requires further consideration, and the Court orders the following:           

CASE NO. 06-0496;  IN RE  ALVIN GREEN



Relator's petition for writ of habeas corpus filed on June 16, 2006, in the above numbered and entitled cause having been duly considered in chambers, it is ordered that Relator be released on bail pending final disposition of this case.

Relator will be admitted to bail upon his giving of a good and sufficient bond, conditioned as required by law, in the sum of
 THREE THOUSAND
 
 DOLLARS
 ($3,000.00).



NOW THEREFORE
, you are hereby commanded to admit to bail, Alvin Green, conditioned upon the bond of said applicant in the sum of 
THREE THOUSAND DOLLARS 
($3,000.00), in the terms and conditions of the law, that he will appear and abide by the decision of the Supreme Court of Texas, which bond you will approve in your official capacity and forward a copy thereof to the Clerk of this Court.

THESE ARE THEREFORE TO COMMAND YOU to obey the foregoing and in all things.

HEREIN FAIL NOT under the penalties prescribed by law.

BY ORDER OF THE SUPREME COURT OF THE STATE OF TEXAS



with the Seal thereof annexed at the City of Austin, this 21
ST
 day of June, 2006.	





ANDREW WEBER, CLERK

SUPREME COURT OF TEXAS



By Claudia Jenks, Chief Deputy Clerk

 

*********************